Citation Nr: 1028330	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) as a result of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.M., a former patient


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In August 2009, a hearing was conducted before a Decision Review 
Officer (DRO) at the Jackson, Mississippi, RO.  A transcript of 
that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The combined rating for the Veteran's service-connected 
bilateral hearing loss; anxiety state with posttraumatic stress 
disorder (PTSD); scars, superficial, face, left supraorbital and 
left frontoparietal, moderately disfiguring with retained 
metallic fragment (facial scars); wound, left shoulder, injury to 
muscle group III, moderate, with retained metallic fragment 
(residuals of a left shoulder wound); wound, right leg, injury to 
muscle group XII, moderate (residuals of a right leg wound); and 
post concussion headaches is 70 percent.

2.  The Veteran's service-connected disabilities, coupled with 
his educational background and work experience, render him unable 
to secure or follow a substantially gainful occupation.


	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to notify and a duty to assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
Board is granting the benefit sought on appeal in this case.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be discussed.

II.  TDIU

The Veteran seeks a TDIU due to his service-connected bilateral 
hearing loss, anxiety state with PTSD, facial scars, residuals of 
a left shoulder wound, residuals of a right leg wound, and post 
concussion headaches.  He contends that he is unemployable due to 
these disabilities.

Total disability means that there is present any impairment of 
mind or body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15.

A substantially gainful occupation has been defined as 
"employment at which non-disabled individuals earn their 
livelihood with earnings comparable to the particular occupation 
in the community where the Veteran resides."  VA Adjudication 
Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined 
as "an occupation that provides an annual income that exceeds 
the poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works."  Faust v. 
West, 13 Vet. App. 342, 356 (2000).

A substantially gainful occupation therefore does not include 
positions of marginal employment.  38 C.F.R. § 4.16(a).  Marginal 
employment is deemed to exist when the earned annual income does 
not exceed the poverty threshold for one person established by 
the United States Department of Commerce, Bureau of the Census.  
Id.  It also may be found to exist when earned annual income 
exceeds this established threshold based on other facts, such as 
employment in a protected environment such as a family business 
or sheltered workshop.  Id.

A Veteran is deemed unable to engage in a substantially gainful 
occupation when jobs are not realistically within his physical 
and mental capabilities.  Moore v. Derwinski, 1 Vet. App. 356, 
359 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975)).  In making this determination, consideration 
may be given to factors such as the Veteran's level of education, 
special training, and previous work experience, but not to age or 
impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

A Veteran is totally disabled if his service-connected disability 
is, or combination of service-connected disabilities are, rated 
at 100 percent pursuant to the Schedule for Rating Disabilities.  
38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still 
is considered totally disabled under the Schedule for Rating 
Disabilities if he satisfies two requirements.  38 C.F.R. 
§ 4.16(a).  First, the Veteran must meet a minimum percent 
rating.  If he has one service-connected disability, it must be 
rated at 60 percent or more.  If he has two or more service-
connected disabilities, at least one must be rated at 40 percent 
or more and the combined rating must be 70 percent or more.  
Second, the Veteran must be found to be unable to secure and 
follow a substantially gainful occupation as a result of his 
service-connected disability or disabilities.  Id.

Where the Veteran does not meet any of the above percentage 
rating requirements, he still may be considered totally disabled 
on an extraschedular basis.  To qualify, the Veteran must be 
unemployable by reason of his service-connected disability or 
disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred 
to the Director of the Compensation and Pension Service for 
further consideration.  Id.

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran 
prevails when the evidence supports his claim or is in relative 
equipoise but does not prevail when the preponderance of the 
evidence is against the claim.  Id.

In this case, the Veteran is service-connected for several 
disabilities.  His bilateral hearing loss is rated 50 percent 
disabling.  His anxiety state with PTSD is rated 30 percent 
disabling.  10 percent disability ratings are in effect for the 
Veteran's facial scars and for the residuals of his left shoulder 
wound.  The residuals of his right leg wound and post concussion 
headaches each are rated as noncompensable.  The Veteran's 
current combined rating for these service-connected disabilities 
is 70 percent.  Thus, he clearly meets the minimum percent rating 
requirement of 38 C.F.R. § 4.16(a).

The remaining question before the Board is whether the Veteran is 
unable to secure and follow substantially gainful employment by 
reason of his service-connected disabilities.  A review of the 
record reveals this to be the case.

In September 2005, the Veteran was afforded a VA posttraumatic 
stress disorder (PTSD) examination.  He reported that he had been 
a dentist from 1955 to approximately 2001.  However, he also 
reported decreasing his hours before retirement "due to 
debilitation largely related to anxiety."  Upon completion of 
the examination, the examiner noted that the Veteran's symptoms 
have had a negative impact on his life, most notably on his 
ability to work consistently.

Dr. M.C. performed a private psychological evaluation on the 
Veteran in January 2006.  He reported that his wartime 
experiences interfered with his ability to be a good dentist.  
Specifically, he reported that he was never as efficient or 
successful as he should have been.  He noted that at one point, 
he took a mild sedative or alcohol to steady his hands because 
his nerves had gotten so bad.

In his March 2006 claim, the Veteran indicated that he had 
completed more than four years of college.  He further indicated 
that he was self-employed as a dentist from 1955 to 2001 and last 
worked full-time in this position in 1993.  The Veteran then 
explained that he occasionally fills in at a dental office when 
the regular dentist is not there by signing off on work done by 
nurses and hygienists.

The Veteran underwent a VA muscles examination in July 2006.  He 
reported not having any problems with his left shoulder and right 
leg.  As such, the examiner noted that these disabilities do not 
affect on his usual occupation.

In September 2006, the Veteran was afforded a VA neurological 
disorders, miscellaneous examination.  He reported almost daily 
headaches which are relieved by medication.  The examiner thus 
found them to be non-incapacitating in nature.

VA received a statement from Dr. E.G. in September 2008.  Dr. 
E.G. opined that the nervousness and stress associated with the 
Veteran's PTSD prohibited him from continuing his dentistry 
practice.  Dr. E.G. also opined that the Veteran is 100% disabled 
due to his PTSD, hearing loss, and wounds.

In February 2009, VA received a letter from T.H., D.M.D.  T.H. 
indicated that the Veteran works at her office on an occasional 
part-time basis once or twice per month.  She then noted that his 
responsibilities include supervising the hygienist and doing 
exams but do not include any other hands-on dentistry.

The Veteran was afforded a VA muscles examination in August 2009.  
His left shoulder and right leg wounds were found to be 
asymptomatic.  As such, the examiner noted that they did not 
limit the Veteran's work.

Also in August 2009, the Veteran underwent a VA neurological 
disorders, miscellaneous examination.  He reported that 
medication relieves his headaches and that he can function 
through them.  Accordingly, the examiner opined that they caused 
no limitation of function.

A VA scars examination further was afforded to the Veteran in 
August 2009.  The examiner opined that his facial scars cause no 
limitation in functioning or employment.

Finally, the Veteran testified at a DRO hearing in August 2009.  
He reiterated that he retired from dentistry due to nerves.  He 
then stated that T.H. pays him $200 a day, but that he works for 
her only sporadically.  As such, he noted that his annual income 
is less than $5,000.  B.M., a former patient, testified that the 
Veteran shook every time he went in for dental care.

The Veteran underwent a VA audiological examination in September 
2009.  Upon completion of the examination, the examiner noted 
that the Veteran's hearing loss without hearing aids would make 
speech understanding and communication difficult in all listening 
environments.  He then noted that even with hearing aids, the 
Veteran has difficulty understanding speech in noisy 
environments, especially with a lack of visual cues.  The 
examiner lastly noted that the Veteran had difficulty 
communicating with patients when he was a dentist.  Therefore, he 
opined that hearing loss had significant effects on the Veteran's 
employment.  However, the examiner concluded that it does not 
preclude the Veteran from gainful employment.

A VA PTSD examination also was afforded to the Veteran in 
September 2009.  He reported that he retired from dentistry in 
approximately 2000 due to nervousness.  He clarified that by 
nervousness he meant physical tremors.  After completion of the 
examination, the examiner opined that the Veteran's sleep 
difficulties, self-doubt, and concern that his life has not been 
what he would have preferred would no doubt interfere with his 
ability to concentrate, focus, and attend.  She also opined that 
such interference would put patients at risk.

The Board notes at the outset that the poverty threshold for one 
person was established by the United States Department of 
Commerce, Bureau of the Census, as $11,161 for 2009.  As such, 
the Veteran's employment for T.H., with a self-reported annual 
income of less than $5,000, is considered marginal employment 
rather than a substantially gainful occupation.

In light of the evidence, the Board finds that the Veteran's post 
concussion headaches, facial scars, residuals of a left shoulder 
wound, and residuals of a right leg wound do not affect his 
ability to secure and follow a substantially gainful occupation.  
The September 2006 and August 2009 VA neurological disorders 
examinations revealed that the Veteran's headaches were relieved 
by medication.  Thus, the examiners determined that they were 
non-incapacitating and did not limit his work.  The examiner who 
conducted the Veteran's August 2009 VA scars examination 
similarly opined that his facial scars caused no limitation in 
functioning or employment.  Although Dr. E.G. considered the 
residuals of the Veteran's left shoulder and right leg wounds in 
rendering his September 2008 opinion that the Veteran is 100% 
disabled, far more consideration was afforded to the Veteran's 
other disabilities.  Further, the examiners who conducted the 
Veteran's July 2006 and August 2009 muscles examinations both 
concluded that the residuals from these wounds did not have any 
limiting effect on his occupation.

The evidence also shows, however, that the Veteran's bilateral 
hearing loss and anxiety state with PTSD preclude him from 
securing and following a substantially gainful occupation.  The 
examiner who conducted the September 2009 VA audiological 
examination opined that the Veteran's bilateral hearing loss does 
not preclude, but would have significant effects, on his 
employment.  In this regard, he indicated that the Veteran would 
have difficulty communicating with patients and understanding 
their speech, especially when it was noisy.  The examiner who 
conducted the September 2005 VA PTSD examination, Dr. M.C. both 
noted that the Veteran's symptomatology negatively impacted his 
ability to work as a dentist before he retired.  The examiner who 
conducted the September 2009 VA PTSD examination likewise opined 
that the Veteran's anxiety state with PTSD would have significant 
effects on his employment should he resume his dental practice.  
She specifically indicated that the Veteran's symptoms of sleep 
difficulties, self-doubt, and concern that his life has not been 
what he would have preferred would interfere with his ability to 
concentrate, focus, and attend and therefore put patients at 
risk.  Finally, Dr. E.G. opined that the Veteran prohibited from 
continuing his dentistry practice primarily due to his anxiety 
state with PTSD and bilateral hearing loss.  Considering the 
significant effects of these disabilities together, the Board 
finds that the Veteran's bilateral hearing loss and anxiety state 
with PTSD render him unable to obtain and maintain substantially 
gainful employment in his chosen profession.

The Board also finds that the Veteran's bilateral hearing loss 
and anxiety state with PTSD, coupled with his education 
background and work experience, render him unable to obtain and 
maintain substantially gainful employment in any other 
profession.  In rendering his opinion that the Veteran is 100% 
disabled primarily due to his anxiety state with PTSD and 
bilateral hearing loss, Dr. E.G. seemingly indicates that the 
Veteran is incapable of any employment.  Indeed, few, if any, 
positions exist for which it is unnecessary to communicate and 
understand others and concentrate, focus, and attend on the task 
at hand.  The Veteran has no experience or qualifications for 
such positions even if they do exist.  His education and 
specialized training was only in dentistry.  His previous work 
experience consists solely of his practice in this field.  Given 
this narrow education, training, and past employment, it is 
highly unlikely that the Veteran would be able to secure and 
follow a position in another field.

In sum, the preponderance of the evidence indicates that the 
Veteran's service-connected disabilities, educational background, 
and employment history preclude him from securing and following a 
substantially gainful occupation.  Accordingly, entitlement to a 
TDIU is granted.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


